Exhibit 10.1

FIRST AMENDMENT

TO THE

PRUDENTIAL FINANCIAL, INC.

OMNIBUS INCENTIVE PLAN

Pursuant to the power reserved to it in Section 11.1 of the Prudential
Financial, Inc. Omnibus Incentive Plan, as amended and restated (the “Plan”),
the Plan is hereby amended, effective September 11, 2007, as follows:

The first sentence in the first paragraph of Sections 5.4 of the Plan is hereby
restated in its entirety as follows:

“In the event of any Adjustment Event, (a) the aggregate number of shares of
Common Stock available for Awards under Section 5.1, (b) the aggregate
limitations on the number of shares that may be awarded as a particular type of
Award or that may be awarded to any particular Participant in any particular
period under Section 5.2 and (c) the aggregate number of shares subject to
outstanding Awards and the respective exercise prices or base prices applicable
to outstanding Awards shall be equitably adjusted by the Committee, in such
manner as the Committee shall determine, with respect to such Adjustment Event,
and the Committee’s determination shall be conclusive.”